Citation Nr: 0008534	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum (claimed as sinus problems).

2.  Entitlement to an increased evaluation for a service-
connected status post right shoulder dislocation, currently 
evaluated as 10 percent disabling.

3.  Entitlement to increased (compensable) evaluations for 
service-connected shin splints of the right and left legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
May 1992.  This appeal arises from a June 1998 rating 
decision of the Pittsburgh, Pennsylvania, regional office 
(RO) which denied an increased evaluation for a service-
connected right shoulder disorder, evaluated as 10 percent 
disabling, and compensable evaluations for service-connected 
shin splints of the right and left legs.  This appeal also 
stems from a January 1999 rating action that denied service 
connection for a deviated nasal septum.

In view of a finding by the Board of Veterans' Appeals 
(Board) herein that additional development is warranted, the 
issue of an increased evaluation for a service-connected 
right shoulder disability and compensable evaluations for 
service-connected shin splints of the right and left legs 
will be discussed in the Remand portion of this decision.

FINDINGS OF FACT

1.  There is evidence that the veteran was treated for sinus 
congestion and an injury to his nose in service.

2.  The veteran has been presently diagnosed as having 
sinusitis and a deviated nasal septum.

3.  There is no competent medical evidence linking the 
veteran's deviated nasal septum and/or sinus problems with 
the nose injury or sinus congestion that he was treated for 
in service.

4.  The veteran's claim for service connection for a deviated 
nasal septum (claimed as sinus problems) is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a deviated 
nasal septum (claimed as sinus problems) is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination indicated that his nose, 
sinuses, and lower extremities were normal.  Service medical 
records show that he received evaluations and treatment for 
an injury to the nose and sinus problems.   Significantly, 
the veteran was seen in December 1986 for complaints of a 
cold and sinus congestion.  His head, ears, eyes, nose, and 
throat were normal.  The impression was acute coryza.  In 
June 1987, the veteran reported having a three (3) day 
problem with sinuses.  He said he had a runny nose and 
headache pain along his right temple.  His temperature was 
less than 101 degrees.  He was able to touch his chin to his 
chest.  The assessment was rule-out sinus problem.

The veteran was treated for an injury to his nose in February 
1988.  He was struck on the nose with a rifle.  There was 
moderate swelling and a small abrasion.  The nose was tender 
to touch.  The inner nose was without blood.  X-rays showed 
no fractures or osseous abnormalities.  The veteran was seen 
three days later for a follow up examination.  He stated his 
nose did not hurt unless it was hit.  He denied any problems 
with nasal function.  There was no swelling.  However, there 
was a slight abrasion on the bridge of the nose which was 
slightly red.  The impression was laceration.  Physical 
examinations conducted in March 1988 and May 1990 indicated 
that the veteran's nose and sinuses were normal.

In connection with a claim for an increased evaluation of a 
service-connected disability, medical records from the 
Altoona VAMC dated from November 1996 to April 1998 were 
associated with the claims folder.  Those records show that 
the veteran received evaluations and treatment for, but not 
limited to, right knee problems.  Of note, the veteran 
underwent a "Persian Gulf Registry" examination in December 
1997.  His nose was found to be unremarkable.  There were no 
findings pertaining to complaints, treatment, or diagnosis of 
a sinus condition or a deviated nasal septum.

In August 1998, the veteran filed a claim for service 
connection for sinus problems.  He reported that he had 
broken his nose in 1988, and that he had been suffering from 
breathing problems since that time.  He said his condition 
had worsened over the past years.

Medical records from the Philipsburg Area Hospital dated from 
June 1998 to August 1998 show that the veteran was evaluated 
and treated for sinus problems.  A June 1998 treatment note 
indicated that the veteran complained of sinus pressure with 
occasional drainage that was streaked with blood.  He gave a 
history of fracturing his nasal bridge in 1988.  His tympanic 
membranes were slightly inflamed and retracted.  His eyes 
were clear and sinuses nontender.  There was redness and 
swelling of the nose with positive mucopus.  The impression 
was sinusitis.  The veteran continued to complain of sinus 
pressure without relief from medications.  A CT scan of the 
sinuses was ordered in July 1998, which revealed no evidence 
of sinusitis.  However, there was a deviation of the septum 
to the right along with compensatory enlargement of the left 
turbinates.

Service connection for a deviated nasal septum (claimed as 
sinus problems) was denied in January 1999.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the veteran has presented 
evidence of a well-grounded claim.  If the veteran has not 
presented a well-grounded claim, the appeal must fail because 
the Board has no jurisdiction to adjudicate the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  However, to be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-263 
(1992).  The Court has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

Here, there is no medical evidence to establish a causal link 
between the veteran's current deviated nasal septum and/or 
sinus problems and active military service.  The veteran has 
not offered any medical opinion that attributes his diagnosed 
deviated nasal septum to his inservice nose injury.  
Similarly, a medical opinion establishing a relationship 
between the sinus congestion he received treatment for in 
service and his current sinus problems or deviated nasal 
septum has not been produced.  The veteran's opinion that 
there is an etiological relationship between his inservice 
treatment for sinus congestion and a nose injury and his 
current sinus problems or deviated nasal septum does not meet 
this standard.  Questions of medical diagnosis or causation 
require the expertise of a medical professional.  See 
Espiritu.  There is no evidence that the veteran has the 
medical background sufficient to render such an opinion.

The Board recognizes there is evidence of the veteran 
receiving treatment for sinus congestion and a nose injury in 
service.  However, examinations conducted after said 
treatment showed those conditions to be acute and transitory.  
The veteran's sinuses and nose were found to be normal on 
examinations performed in 1988 and 1990.  In other words, 
there is also no evidence showing that the veteran's nose 
injury or inservice sinus problem resulted in any chronic 
disability.

Despite the foregoing, as previously referenced, a claimant 
may still obtain the benefit of § 3.303(b) by providing 
evidence of continuity of symptomatology.  Evidence of 
continuity is determined by symptoms not treatment.  However, 
in determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Equally important, since a lay person is not 
competent to render an opinion pertaining to the diagnosis of 
a deviated nasal septum or a sinus problem, medical evidence 
is required to demonstrate a relationship between those 
disorders and any symptoms experienced post-service.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Layno v. Brown, 
6 Vet. App. 465 (1994).  No such medical evidence has been 
submitted in this case.  

Based on the above, the Board concludes that the veteran has 
not submitted a well-grounded claim, and his claim for 
service connection for a deviated nasal septum (claimed as 
sinus problems) must be denied.


ORDER

Entitlement to service connection for a deviated nasal septum 
(claimed as sinus problems) is denied.




REMAND

A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated well-grounded claims pertaining to his right shoulder 
and shin splints of the right and left legs.  Thus, VA is 
obligated to assist him in the development of these claims.  
38 U.S.C.A. § 5107(a) (West 1991).

The veteran asserts that he suffers from pain, swelling, 
stiffness, and popping of the right shoulder.  He says he 
experiences limitation of motion of abduction of the right 
arm.  He maintains that his ability to bear weight on his 
right shoulder is reduced when compared to his left shoulder.  
He argues that his right shoulder is less stable than the 
left shoulder.  With regard to his shin splints, the veteran 
states that he experiences pain on palpation of both ankles 
and knees.  He contends he experiences almost constant pain 
in these areas, and that he derives minimal relief from pain 
medication and hydro massage treatments.  He says he has pain 
and swelling in his right knee and both ankles.

The Board finds that the veteran's February 1998 VA muscles 
examination was inadequate for the purpose of evaluating the 
veteran's service-connected right shoulder disability and 
shin splints of the right and left legs.  The Court has 
stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Wisch v. Brown, 8 Vet. App. 
139 (1995) (a medical examination must specifically address 
pertinent issues and the silence of an examiner cannot be 
relied on as evidence against a claim.)  

In the instant case, the Board observes that the February 
1998 examination did not adequately evaluate the veteran's 
complaints of pain on movement and use as required by DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Therein, the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  Accordingly, the veteran 
should be afforded another VA examination.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
henceforth advised that failure to report, without good 
cause, for an examination scheduled in connection with a 
claim for an increased rating, may result in denial of that 
claim.  38 C.F.R. § 3.655 (1999).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his or claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski 1 Vet. App. 90 (1990).  As 
this matter is being returned for additional medical 
examinations, the RO should obtain the veteran's current 
medical records pertaining to the treatment of his service-
connected right shoulder disability and shin splints of the 
right and left legs.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:


1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected right 
shoulder disorder and/or shin splints of 
the right and left legs since April 1998.  
All records not already included in the 
claims folder should be obtained, to 
include those from the Altoona VAMC and 
any other identified VA facility.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for special VA orthopedic examination.  
The veteran should be properly notified 
of the date, time and place of the 
examination in writing.  A copy of the 
notification letter should be associated 
with the claims file.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  A 
copy of this Remand decision should be 
provided to the physician.  Such tests as 
the examiner deems necessary should be 
performed.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a.  Describe the complaints and 
findings associated with the 
service-connected status post right 
shoulder dislocation.  Specifically, 
the examiner should state whether 
there are any findings of malunion, 
nonunion, ankylosis, or loss of 
range of motion.

b.  The examination must specify the 
ranges of motion of the right 
shoulder, with normal forward 
elevation being to 180 degrees, 
normal abduction being to 180 
degrees, and normal internal and 
external rotation being to 90 
degrees.

c.  The examination should also 
indicate the ranges of motion of the 
knees and ankles of the right and 
left legs.  In so doing, the 
examiner should state the normal 
ranges of motion of the knee and 
ankle in degrees.  The examiner 
should also comment as to whether it 
is as least likely as not that any 
loss of range of motion of the knees 
or ankles is attributable to the 
veteran's service-connected shin 
splints of the right and left leg.

d.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected right shoulder, 
right shin, or left shin 
disabilities; and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate, or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  
Unfavorable ankylosis of the 
scapulohumeral articulation is 
described by regulation as abduction 
limited to 25 degrees from side.  
Intermediate ankylosis is described 
as ankylosis between favorable and 
unfavorable and favorable ankylosis 
is described as abduction to 60 
degrees, can reach mouth and head.  
38 C.F.R. Part 4, Diagnostic Code 
5200 (1999).

e.  The examiner should be asked to 
express an opinion on whether pain 
in the right shoulder, right shin, 
or left shin could significantly 
limit functional ability during 
flare-ups or during periods of 
repeated use.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate, or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  In evaluating the veteran's 
service-connected disability, the RO 
should discuss the provisions of DeLuca, 
and 38 C.F.R. §§ 4.40 and 4.45.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond.  The SSOC should 
include citation to all relevant 
regulatory provisions.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


- 13 -


